Citation Nr: 0640281	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease, 
emphysema, asthma and bronchitis, claimed as due to asbestos 
exposure.

2.  Entitlement to service connection for a disability 
manifested by a heart murmur, claimed as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from June 1980 to June 1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board in July 
2004.  The transcript of that proceeding is of record.  

This case was previously before the Board in December 2004 
and December 2005.  In both instances, the veteran's claims 
were remanded for additional development.  The case has been 
returned to the Board for appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims.  So, regrettably, it is again being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

The veteran asserts that he has a respiratory disability due 
to exposure to asbestos in service, as well as a disability 
manifested by a heart murmur, also claimed as due to asbestos 
exposure.  

The RO has not complied with the Board's December 2005 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with 
the remand orders).  

The Board acknowledges that the veteran was afforded a VA 
examination regarding his claims for service connection in 
June 2006, in accordance with the directives of the Board's 
prior, December 2005 remand.  However, a review of the 
examination report indicates that this VA examination is 
inadequate for purposes of fairly adjudicating the veteran's 
claims.  Although the Board has conceded that the veteran's 
military occupational specialty indicates that he likely had 
asbestos exposure during his service, the VA examiner did not 
discuss the significance of the veteran's post-service 
occupational exposure to asbestos, and merely indicated that 
the veteran currently denied a history of post-service 
military exposure, despite working as a diesel mechanic in 
the many years between his discharge from the military and 
his diagnosis with a respiratory disorder.  In particular, 
the records associated with the veteran's Social Security 
Administration disability benefits, as well as other private 
medical records associated with the veteran's claims file, 
indicate that the veteran had long-term asbestos exposure, 
continuing after his military service.  The veteran's 
unsubstantiated assertions cannot summarily be accepted as 
fact.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(and the presumption of credibility is not found to "arise" 
or apply to a statement of a physician based on a factual 
premise or history as related by the veteran).  

Additionally, although the VA examiner, in an addendum to the 
VA examination report, indicated that he reviewed the 
veteran's claims file, he specifically indicated in the 
examination report that he did not review the veteran's 
service personnel records, service medical records, and 
private medical records.  While it is not always required 
that a VA examiner review the service and post-service 
medical records, it is necessary where, as here, this will 
ensure a fully informed examination or provide adequate basis 
for the examiner's findings and conclusions.  See VAOPGCPREC 
20-95 (July 14, 1995).  See, too, Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  See also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

More significantly, the VA examiner failed to provide a 
diagnosis as to the specific nature of the veteran's 
respiratory disorder and failed to provide a medical opinion 
as to whether the veteran's respiratory disorder, however 
diagnosed, was caused by or the result of his military 
service.  The VA examiner also did not explain the 
significance of the negative chest x-ray and did not include 
the veteran's pulmonary function test results or an 
explanation thereof.  With regard to the question of whether 
the veteran had a distinct disability related to his 
respiratory disorder, as manifested by a heart murmur, the VA 
examiner concluded "heart murmur without evidence of 
contributing to symptoms."  However, the VA examiner did not 
indicate the medical testing utilized to confirm the presence 
of a heart murmur, nor did he clearly indicate the etiology 
of the heart murmur (i.e., congenital, as a residual of the 
veteran's respiratory disorder, as a residual of asbestos 
exposure, etc.).

So it remains unclear whether the veteran's respiratory 
disorder and heart murmur are causally or etiologically 
related to his military service, including any possible 
asbestos exposure.  Consequently, a medical opinion is needed 
to resolve this medical issue.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Regarding the veteran's claimed asbestos exposure during 
service, the Board points out there is no statute 
specifically dealing with asbestos and service connection for 
asbestos-related diseases, nor has the Secretary of VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases providing 
guidelines for considering asbestos compensation claims.  
See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (Jan. 31, 1997).  Also, an opinion 
by VA's General Counsel (GC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must 
develop any evidence of asbestos exposure before, during, and 
after service.  A determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA pulmonary 
examination to identify all current 
pulmonary disabilities and to determine 
whether his respiratory disorder (including 
COPD, emphysema, asthma, and bronchitis) is 
at least as likely as not (i.e., 50 percent 
or greater probability) related to his 
service in the military, to include any 
asbestos exposure therein.  The VA examiner 
should also furnish an opinion as to 
whether the veteran has a distinct 
disability, manifested by a heart murmur, 
related to his military service, including 
as a residual of asbestos exposure in 
service.  

To assist in making these important 
determinations, have the designated 
examiner review the claims file for the 
veteran's pertinent medical history, 
including a copy of this remand, the 
veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation and 
should include a copy of any pulmonary 
function or radiology reports.  The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

2.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If any benefit sought on appeal 
is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and afford him the 
appropriate time to respond before 
returning the claim(s) to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


